NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                         OCT 05 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

DAMARIS DE LA ROSA-                               No.   14-71812
VALENZUELA,
                                                  Agency No. A201-278-346
               Petitioner,

 v.                                               MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Damaris De La Rosa-Valenzuela, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s decision denying her motion to reopen

removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen, and

review de novo constitutional claims and questions of law. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The agency did not abuse its discretion or violate due process in denying De

La Rosa-Valenzuela’s motion to reopen in absentia proceedings, where she did not

establish that her former attorney’s translation error as to her hearing date was an

exceptional circumstance beyond her control causing her failure to appear at her

hearing, when the immigration court also sent her a subsequent hearing notice with

the correct hearing date after her former attorney withdrew. See 8 U.S.C.

§ 1229a(e)(1) (defining exceptional circumstances as circumstances beyond the

control of the alien, including battery, extreme cruelty, death, or serious illness of

the alien or their immediate relatives, but not less compelling circumstances); Lata

v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due

process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                     14-71812